             Case 3:21-cv-01626-EMC Document 55 Filed 06/14/21 Page 1 of 8




 1 BRIAN M. BOYNTON
   Acting Assistant Attorney General
 2 Civil Division

 3 CARLOTTA P. WELLS
   Assistant Branch Director
 4 Civil Division, Federal Programs Branch

 5 BENJAMIN T. TAKEMOTO
   (CA Bar No. 308075)
 6 Trial Attorney
   United States Department of Justice
 7 Civil Division, Federal Programs Branch
   P.O. Box No. 883, Ben Franklin Station
 8 Washington, DC 20044
   Phone: (202) 532-4252
 9 Fax: (202) 616-8460
   E-mail: benjamin.takemoto@usdoj.gov
10
   Attorneys for Defendant
11
                             UNITED STATES DISTRICT COURT FOR THE
12                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
13

14                                              Case No. 21-cv-1626-EMC
     THE WOMEN’S STUDENT UNION,
15                                              Defendant’s Opposition to the
                                                Organizational Movants’ Motion to
16                          Plaintiff,          Intervene

17          v.                                  Hon. Edward M. Chen
                                                Hearing: July 15, 2021, 1:30 p.m.
18   U.S. DEPARTMENT OF EDUCATION,
                                                Phillip Burton Federal Building & United
19                                              States Courthouse, Courtroom 5, 17th Fl.,
                            Defendant.          450 Golden Gate Ave., San Francisco, CA
20                                              94102

21

22

23

24

25

26

27

28

                 WSU v. ED, No. 21-cv-1626-EMC, Def.’s Opp’n Org. Movants’ Mot. Intervene
               Case 3:21-cv-01626-EMC Document 55 Filed 06/14/21 Page 2 of 8




 1          This case raises a purely legal question about the validity of a Department of Education regulation

 2 concerning federal financial recipients’ responses to sex discrimination, including sexual harassment. See

 3 Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial

 4 Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) [hereinafter 2020 Rule]. The Foundation for Individual

 5 Rights in Education, Independent Women’s Law Center, and Speech First, Inc. (collectively, “the

 6 Organizational Movants”) have filed a Motion to Intervene as Defendants based on their support for that

 7 regulation. ECF No. 35. That support, however, does not justify intervention: the Organizational Movants

 8 have failed to show how the federal government, which is responsible for defending federal regulations

 9 in court, would inadequately defend the 2020 Rule. Nor have the Organizational Movants asserted any

10 unique claim or defense; they simply piggyback on the federal government’s interest in defending against

11 legal challenges to the 2020 Rule. For these reasons, the Organizational Movants have failed to show why

12 they should be permitted to intervene. Their Motion to Intervene should be denied.

13                                              BACKGROUND

14          On May 19, 2020, the Department of Education promulgated a regulation that specifies how

15 recipients of federal financial assistance covered by Title IX, including elementary schools, secondary

16 schools, colleges, and universities, must respond to allegations of sex discrimination, including sexual

17 harassment, under Title IX of the Education Amendments of 1972. See 2020 Rule. Challenges to this

18 regulation were brought in several districts. Two of those challenges have been dismissed. See Know Your

19 IX v. DeVos, No. 20-cv-1224 (D. Md. dismissed Oct. 20, 2020); New York v. ED, No. 20-cv-4260

20 (S.D.N.Y. voluntarily dismissed Nov. 4, 2020). One is still pending. See Victim Rights Law Center v.

21 DeVos, No. 20-cv-11104 (D. Mass. filed June 10, 2020). And another has been held in abeyance. See

22 Pennsylvania v. DeVos, No. 20-cv-1468 (D.D.C. stayed Mar. 11, 2021).

23          Plaintiff brought this action on March 8, 2021, in which it asserted a single claim: that the

24 Department violated the Administrative Procedure Act. See Compl. ¶¶ 83–89, ECF No. 1. Texas filed its

25 Motion to Intervene as Defendant on April 7, 2021, ECF No. 19, and the Organizational Movants filed

26 their Motion to Intervene on May 24, 2021. The Court has scheduled a hearing on these motions on July

27 15, 2021.

28                                           LEGAL STANDARD

               WSU v. ED, No. 21-cv-1626-EMC, Def.’s Opp’n Org. Movants’ Mot. Intervene
                                                  1
              Case 3:21-cv-01626-EMC Document 55 Filed 06/14/21 Page 3 of 8




 1          Rule 24 of the Federal Rules of Civil Procedure governs the terms under which a non-party may

 2 intervene. The first part of the rule sets forth certain circumstances under which a court must permit

 3 intervention: when the movant “is given an unconditional right to intervene by a federal statute; or . . .

 4 claims an interest relating to the property or transaction that is the subject of the action, and is so situated

 5 that disposing of the action may as a practical matter impair or impede the movant’s ability to protect its

 6 interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a). And the second

 7 part of the rule sets forth other circumstances under which a court may permit intervention: when the

 8 movant “is given a conditional right to intervene by a federal statute; or . . . has a claim or defense that

 9 shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b).

10                                                  ARGUMENT

11          The Organizational Movants have failed to show that either mandatory or permissive intervention

12 is warranted here.

13 I.       Mandatory Intervention Should Be Denied.

14          The Court should deny the Organizational Movants’ Rule 24(a) request for two, independent

15 reasons: (A) they haven’t identified a protectable interest and (B) the government adequately represents

16 any interest they might have.

17          A.      The Organizational Movants Have Not Identified a Protectable Interest.

18          First, the Organizational Movants have not identified a direct interest in this litigation. To intervene

19 of right, an applicant must possess an interest that is “direct, non-contingent, substantial and legally

20 protectable.” Dilks v. Aloha Airlines, 642 F.2d 1155, 1157 (9th Cir. 1981). The Organizational Movants

21 assert that their interest in this case is the “mirror-image” of Plaintiff’s interest. See Mot. 6. However, for

22 the same reasons that Plaintiff’s injury is speculative, and as Defendant will further explain in its

23 forthcoming motion to dismiss, the Organizational Movants’ interest is also speculative. The

24 Organizational Movants assert that “the rule has allowed Movants to reallocate resources to other activities

25 that would otherwise be used to resist unconstitutional disciplinary proceedings.” Id. Other than this

26 conclusory assertion, however, the Organizational Movants have not pointed to any evidence that the 2020

27 Rule has directly affected them or that their alleged reallocation of resources was involuntary. It is not

28 clear what resources the Organizational Movants are referring to, let alone how such reallocation connects

                 WSU v. ED, No. 21-cv-1626-EMC, Def.’s Opp’n Org. Movants’ Mot. Intervene
                                                    2
              Case 3:21-cv-01626-EMC Document 55 Filed 06/14/21 Page 4 of 8




 1 to a specific part of the 2020 Rule. The Ninth Circuit has held that an organization cannot claim injury

 2 based on a diversion of resources without pointing to specific “factual assertions” demonstrating “that it

 3 would have suffered some other injury if it had not diverted resources to counteracting the problem.” La

 4 Asociacion de Trabajadores de Lake Forest, 624 F.3d at 1088. “It cannot manufacture the injury by

 5 incurring litigation costs or simply choosing to spend money fixing a problem that otherwise would not

 6 affect the organization at all.” Id. Because the Organizational Movants base their protected interest on this

 7 theory, and because they haven’t pointed to any factual assertions in support of it, they should not be

 8 permitted to intervene under Rule 24(a).

 9          B.      The Government Adequately Represents the Organizational Movants’ Interests.

10          Second, the Organizational Movants have not made a compelling showing that the government

11 will not adequately represent their interests. The Ninth Circuit “considers three factors in determining the

12 adequacy of representation: (1) whether the interest of a present party is such that it will undoubtedly

13 make all of a proposed intervenor’s arguments; (2) whether the present party is capable and willing to

14 make such arguments; and (3) whether a proposed intervenor would offer any necessary elements to the

15 proceeding that other parties would neglect.” Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003).

16 In practice, however, “[t]he ‘most important factor’ to determine whether a proposed intervenor is

17 adequately represented by a present party to the action is ‘how the [intervenor’s] interest compares with

18 the interests of existing parties.’” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950–51 (9th

19 Cir. 2009) (quoting Arakaki, 324 F.3d at 1086). So “[w]here the party and the proposed intervenor share

20 the same ‘ultimate objective,’ a presumption of adequacy of representation applies, and the intervenor can

21 rebut that presumption only with a ‘compelling showing’ to the contrary.” Id. (quoting Arakaki, 324 F.3d

22 at 1086) (citing League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1305 (9th Cir. 1997)).

23          In addition, “[t]here is also an assumption of adequacy when the government is acting on behalf

24 of a constituency that it represents, which must be rebutted with a compelling showing.” Citizens for

25 Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011) (internal quotation marks

26 omitted). For example, “[t]his presumption of adequacy is ‘nowhere more applicable than in a case where

27 the Department of Justice deploys its formidable resources to defend the constitutionality of a

28 congressional enactment.’” Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 841 (9th Cir.

                 WSU v. ED, No. 21-cv-1626-EMC, Def.’s Opp’n Org. Movants’ Mot. Intervene
                                                    3
              Case 3:21-cv-01626-EMC Document 55 Filed 06/14/21 Page 5 of 8




 1 2011) (quoting California ex rel. Lockyer v. United States, 450 F.3d 436, 444 (9th Cir. 2006)).

 2          Accordingly, Defendant’s representation of the interests advanced by the Organizational Movants

 3 is presumed to be adequate, as a matter of law, for two independent reasons: (1) because Defendant and

 4 the Organizational Movants “share the same ‘ultimate objective,’” Perry, 587 F.3d at 951 (quoting

 5 Arakaki, 324 F.3d at 1086)—to defend the Final Rule in litigation—and (2) because Defendant is a federal

 6 agency represented by the Department of Justice, and the Complaint challenges only the legality of the

 7 2020 Rule, Citizens for Balanced Use, 647 F.3d at 898; Freedom from Religion Found., 644 F.3d at 841.

 8 Ninth Circuit precedent requires a particularly “compelling showing,” Perry, 587 F.3d at 951, to justify

 9 intervention in such circumstances. The Organizational Movants have not made such a showing.

10          The Organizational Movants argue that they have overcome this presumption because they have

11 “distinctly different, and likely conflicting interests.” Mot. 9 (quoting California ex rel. Lockyer, 450 F.3d

12 at 443). Notably, however, the Organizational Movants fail to point to any statements made or positions

13 taken by the federal government to support its right to intervene. That is fatal to their efforts to intervene

14 at this stage of the litigation. See Freedom from Religion Found., 644 F.3d at 842 (denying intervention

15 where movant “presented no evidence that the federal defendants actually have urged a narrow

16 interpretation” (emphasis in original)). Further, Organizational Movants must do more than show the

17 Defendant might choose to emphasize different legal arguments as a matter of legal strategy to justify

18 interventions. See League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1306 (9th Cir. 1997)

19 (noting that where a “proposed intervenor . . . has vested its claim for intervention entirely upon a

20 disagreement over litigation strategy or legal tactics, courts have been hesitant to accord the applicant full-

21 party status.”); Perry, 587 F.3d at 954 (observing that adequacy of representation does not turn on whether

22 an existing party will litigate a case “in the exact manner” that a proposed intervenor would).

23 Organizational Movants’ speculation—without any evidence—as to what arguments the government will

24 or will not raise is insufficient to overcome the presumption that the government can adequately defend

25 its regulations from legal challenges. See California ex rel. Lockyer, 450 F.3d at 444 (observing that “just

26 because the government theoretically may offer a limiting construction of a statute that is narrower than

27 that of a party proposing intervention does not mean that the party has overcome the presumption of

28 adequacy of representation”).

                WSU v. ED, No. 21-cv-1626-EMC, Def.’s Opp’n Org. Movants’ Mot. Intervene
                                                   4
              Case 3:21-cv-01626-EMC Document 55 Filed 06/14/21 Page 6 of 8




 1          On the contrary, the Department of Justice is capable of defending this litigation, while leaving

 2 room for any policy changes to the existing rule made through the ordinary administrative process. As

 3 explained in Defendant’s motion to hold the case in abeyance, the Department of Education is conducting

 4 a comprehensive review of the 2020 Rule and its regulations implementing Title IX pursuant to Executive

 5 Order 14,021, which sets forth the current administration’s policy on guaranteeing an educational

 6 environment free from discrimination on the basis of sex. See Guaranteeing an Educational Environment

 7 Free from Discrimination on the Basis of Sex, Including Sexual Orientation or Gender Identity, 86 Fed.

 8 Reg. 13,803 (Mar. 8, 2021). But until that process is complete, it would be premature to conclude that the

 9 government is an inadequate representative.1

10          To confirm this conclusion, the Court need look no further than the First Circuit’s decision

11 affirming the denial of these very Organizational Movants’ intervention request in Victim Rights Law

12 Center, 988 F.3d 556 (1st Cir. 2021), a parallel case involving a challenge to the 2020 Rule. There, the

13 Organizational Movants sought to intervene for the same reasons that they do here, namely, that their

14 focus on “broad First Amendment and due process rights on college and university campuses” is different

15 from the government’s focus and “that these divergent motivations have led them to pursue different legal

16 strategies than those pursued by the government.” Id. at 561. The First Circuit rejected these arguments,

17 holding that “a movant-intervenors’ interest in making an additional constitutional argument in defense

18 of government action does not render the government's representation inadequate.” Id. (citing Mass. Food

19 Ass’n v. Mass. Alcoholic Beverages Control Comm’n, 197 F.3d 560, 567 (1st Cir. 1999)). The court also

20 concluded that intervention would be particularly inappropriate because the Organizational Movants

21 sought to raise unnecessary constitutional claims: “it would be inconsistent with the principle of

22 constitutional avoidance to conclude that the district court abused its discretion in denying an intervention

23 sought to expedite a judgment on constitutional questions that could have been avoided by limiting the

24 case to the issues as framed by the plaintiffs and government.” Id. at 563.

25          The Organizational Movants’ only response to the First Circuit’s decision is that the First Circuit

26

27   1
     To be sure, Defendant has not yet filed any pleading or motion setting forth its legal position in this
   case. This supports denial of the Organizational Movants’ motion without prejudice; their motion could
28 be renewed at a later date if they believe that Defendant is not adequately defending the legality of the
   2020 Rule.
              WSU v. ED, No. 21-cv-1626-EMC, Def.’s Opp’n Org. Movants’ Mot. Intervene
                                                       5
              Case 3:21-cv-01626-EMC Document 55 Filed 06/14/21 Page 7 of 8




 1 applies a different Rule 24 standard than the Ninth Circuit. See Mot. 11–12. But this is incorrect. Both

 2 circuits afford the government a strong presumption that it will adequately represent the applicants’

 3 interests. Compare Citizens for Balanced Use, 647 F.3d 898 (requiring a “compelling showing” to

 4 overcome the presumption), with Victim Rights Law Ctr., 988 F.3d at 561 (requiring “a strong affirmative

 5 showing”). The Organizational Movants also strain to distinguish the laws of each circuit by arguing that

 6 the Ninth Circuit assesses potential inadequacy whereas the First Circuit assesses actual inadequacy. See

 7 Mot. 11–12. However, there isn’t a difference in that respect either. The First Circuit also assesses the

 8 “likelihood of conflict or divergence of interest.” See Cotter v. Mass. Ass’n of Minority Law Enf’t Officers,

 9 219 F.3d 31, 35 (1st Cir. 2000) (emphasis added). But it, like the Ninth Circuit, requires more than

10 speculation to assess this likelihood: Rule 24(a) always requires the movant to prove that its interests

11 aren’t being adequately represented by pointing to specific evidence. See, e.g., Cotter, 219 F.3d at 36

12 (noting that the government was likely to “resist a defense premised on a showing that its tests are currently

13 in violation of law”). Under the law of both of these circuits, the Organizational Movants have failed to

14 point to any specific evidence of the government’s inadequate representation.

15 II.      Permissive Intervention Should Be Denied Because the Organizational Movants Have Not
            Raised a Unique Claim or Defense.
16

17          Pursuant to Federal Rule of Civil Procedure 24(b), “a court may grant permissive intervention

18 where the applicant for intervention shows (1) independent grounds for jurisdiction; (2) the motion is

19 timely; and (3) the applicant’s claim or defense, and the main action, have a question of law or a question

20 of fact in common.” San Jose Mercury News, Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1100 (9th Cir. 1999)

21 (quoting League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1308 (9th Cir. 1997)). “Even if

22 an applicant satisfies those threshold requirements, the district court has discretion to deny permissive

23 intervention.” Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998). “In exercising its discretion, the

24 district court must consider whether intervention will unduly delay the main action or will unfairly

25 prejudice the existing parties.” Id.

26          The Court should deny permissive intervention because this case involves purely legal attacks on

27 the facial validity of the 2020 Rule. Unlike a dispute between private litigants in which a non-party seeks

28 to intervene as a defendant to ensure that its own legal rights and obligations are adjudicated fairly and

                WSU v. ED, No. 21-cv-1626-EMC, Def.’s Opp’n Org. Movants’ Mot. Intervene
                                                   6
              Case 3:21-cv-01626-EMC Document 55 Filed 06/14/21 Page 8 of 8




 1 with its participation, the Organizational Movants has no “claim or defense” that is “in common” with

 2 either Plaintiff or Defendant. It has no affirmative “claim” at all, as it seeks to intervene only as defendants.

 3 And they have no “defense” that is common to the government, as no plaintiff could bring an APA claim

 4 against any entity other than the federal government. The Organizational Movants might (or might not)

 5 serve a helpful role as amici, to the extent that they assist in presenting certain legal issues to the Court.

 6 But given the nature of this lawsuit against the federal government, supporting Defendant and hoping that

 7 it prevails does not give rise to a common “claim or defense” with any party in this litigation.

 8                                                 CONCLUSION

 9          For the foregoing reasons, the Court should deny the Organizational Movants’ Motion to

10 Intervene.

11    Dated: June 14, 2021                                Respectfully Submitted,

12                                                        BRIAN M. BOYNTON
                                                          Acting Assistant Attorney General
13                                                        Civil Division
14                                                        CARLOTTA P. WELLS
                                                          Assistant Branch Director
15                                                        Civil Division, Federal Programs Branch
16
                                                          BENJAMIN T. TAKEMOTO
17                                                        (CA Bar No. 308075)
                                                          Trial Attorney
18                                                        United States Department of Justice
                                                          Civil Division, Federal Programs Branch
19                                                        P.O. Box No. 883, Ben Franklin Station
                                                          Washington, DC 20044
20                                                        Phone: (202) 532-4252
                                                          Fax: (202) 616-8460
21                                                        E-mail: benjamin.takemoto@usdoj.gov
22                                                        Attorneys for Defendant
23

24

25

26

27

28

                WSU v. ED, No. 21-cv-1626-EMC, Def.’s Opp’n Org. Movants’ Mot. Intervene
                                                   7
